COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-14-00152-CR
                            NO. 02-14-00153-CR


DONNELL JUNIOR RANDLES                                           APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY
              TRIAL COURT NOS. 1179039D, 1312909R

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

     In trial cause number 1179039D, the trial court revoked Appellant Donnell

Junior Randles’s community supervision upon his plea of true to the State’s

allegation that he violated his community supervision and sentenced him to ten

years’ confinement for the underlying offense of felony DWI.    In trial cause

number 1312909R, Randles entered an open plea of guilty to the offense of

     1
      See Tex. R. App. P. 47.4.
aggravated assault with a deadly weapon, and the trial court found the

enhancement allegation true and sentenced Randles to twenty-five years’

confinement.

      Randles’s court-appointed appellate counsel has filed a motion to withdraw

and a brief in support of that motion. Counsel avers that in his professional

opinion, these appeals are frivolous.        Counsel’s brief and motion meet the

requirements of Anders v. California by presenting a professional evaluation of

the record demonstrating why there are no arguable grounds for relief. See 386
U.S. 738, 87 S. Ct. 1396 (1967). This court informed Randles that he could file a

pro se response to the Anders brief, but he did not do so. The State did not

submit a brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that these appeals are wholly frivolous and without merit; we find nothing

in the record that might arguably support the appeals. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
2
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgments.




                                                   /s/ Bill Meier
                                                   BILL MEIER
                                                   JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and MEIER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 23, 2015




                                         3